Citation Nr: 0632657	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968 and from June 1969 to August 1970.  He died in November 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the appellant's claim of 
entitlement to recognition as the veteran's surviving spouse 
for the purpose of VA benefits.  


FINDINGS OF FACT

1.  The veteran and R.M. were married in October 1970 and 
there is no evidence that such marriage was legally 
terminated. 

2.  At the time the veteran and the appellant were married in 
June 1994, the appellant entered into the marriage without 
knowledge that the veteran's prior marriage to R.M. had not 
been legally terminated. 

3.  As the veteran and the appellant were married more than 
one year prior to the veteran's death, the appellant entered 
into the marriage without knowledge of a legal impediment, 
they cohabitated continuously from the date of the marriage 
to the date of the veteran's death, and no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period, the veteran's and appellant's 
marriage is deemed valid. 


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of VA benefits 
have been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board herein determines that the appellant is entitled 
to recognition as the veteran's surviving spouse for the 
purpose of VA benefits, such constitutes a complete grant of 
the benefit sought on appeal and, therefore, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and the implementing 
regulations.

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2006).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death; and, who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and, except as provided in § 3.55, 
has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  See 38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2006).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be "deemed valid" if the marriage occurred one 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and the claimant 
entered into the marriage without knowledge of the 
impediment, and the claimant cohabited with the veteran 
continuously from the date of the marriage to the date of his 
or her death, and no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. § 
103(a) (West 2002); 38 C.F.R. § 3.52 (2006).

Section 103(a) of title 38, United States Code, provides in 
part that, where it is established that a claimant 
for gratuitous veterans' death benefits entered into a 
marriage with a veteran without knowledge of the existence of 
a legal impediment to that marriage, and thereafter cohabited 
with the veteran for one year or more immediately preceding 
the veteran's death, such marriage will be deemed to be 
valid.  VAOPGCPREC 58-91 (June 17, 1991).

In the instant case, the veteran and R.M. were married on 
October [redacted], 1970, in Jackson County, Georgia.  There is no 
evidence that the marriage was legally terminated by divorce 
or death.  

The Board notes that the RO decision referenced VA treatment 
records that indicated that the veteran had been married four 
times; however, in statements to VA, he reported being 
married only twice, once to R.M. and once to the appellant.  
Moreover, there is no evidence that any other marriages were 
legal or existed in fact.  

The appellant has indicated that she was previously married 
as well.  Of record is a death certificate of F.H., the 
appellant's former spouse.  Such reflects that he died on 
October [redacted], 1989. 

On June [redacted], 1994, the veteran and appellant were married in 
Kansas City, Kansas.  The appellant submitted a signed 
statement in April 2003 indicating that, at the time she 
married the veteran, she knew of no reason why they could not 
be legally married.  As to that aspect, a claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c) (2006); Colon v. Brown, 9 Vet. App. 104 
(1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).  The Board 
notes that the RO found that the marriage was not deemed 
valid as the appellant and veteran were notified prior to his 
death, specifically in September 1994 and July 1997, that VA 
had no evidence that his marriage to R.M. had been legally 
terminated and, as such, the appellant was aware of the legal 
impediment to the validity of her marriage to the veteran.  
However, the Board finds that a preponderance of the evidence 
supports the conclusion that the appellant did not know at 
the time she married the veteran of the legal impediment and, 
thereafter, continuously cohabitated with him until he died 
in November 2002.  See VAOPGCPREC 58-91.  

Also, the veteran and the appellant were married more than 
one year prior to the veteran's death and they cohabitated 
continuously from the date of the marriage to the date of the 
veteran's death.  Additionally, to date, no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period.  Therefore, under the provisions 
of  38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52 (2006), the 
Board finds that the veteran's and appellant's marriage is 
deemed valid and the appellant is entitled to recognition of 
the surviving spouse of the veteran for the purpose of VA 
benefits. 


ORDER

The appellant is entitled to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits; the 
appeal is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


